OFFICE   OF THE   AlTORNEY    GENERAL   OF TEXAS

                     AUSTIN
    bvar4 18 authvrieed te isaum Sal4 bond. and tv
    lery, assctu and volleot raid tax.*
           *Thoreaftor  on tke Jlat bay of May 1939
    a petition for sohool bond sleotlon bubaitting
    tho following i)ropositioa   to tha tarpayws vS
    said ashool dirtri0t wae ra8aatv4 to the boar4
    vi traateen of aai4 ikvhv&        'Shall tha Boar4 at
    .Tmstres    of Celeat? Indqmndent   eohool Diattlot
    be luthorlrad to iesw the bond8 vi aala-;zEvvl
    4iaariot tv the amount of #lO,OOO-
    the purpose of eormtruvtingand aqutpping air
    additional alms coou and a gyana$itue of briak
    natarial,    and oanstruothg  prrradnset  rspalw
    tie the prerant briok a&o@1 bullding in said
    8ohvol dirtriot, end ii t&ore shall bs ermaall~
    ,leHoQ    and oollseted      on ill   the taxable      proopsrty
    his8alb'aohavLdistribt t&the aurrvnt year aa$
    ann~ally'tharaaftrrv&&la ~16 bvndr or aay~pi ,~
    %hem am       outatandhig,    a ,.$ax .isuifif3ient   ~to pa
    %he agrtent iatuwt    O& maid bond? cad par bII
                                                  9
    prlnotpal;Zlhvrevt an tbv aama shall beeoao 4na.r

             Tm
             the mae day saiU~$ocrt?~ot lmiatow
    @idore                  laid'pvgv~it,ivn~thabal&ete
                  mt aloOtloiion
    ftWtW;ff OlOdtiOn WWO 084ePed to ba *ritteB  aa
               *rat the iwuaasa or the bon4r -a lovp
    lag oi the taz in payment tbaravf*. *Ai$alwt the
    lreaanoo of the bonds and thv lorying o.fthe tu
    in .paymantthersof:. -
             *The rowalt 0r this alocrticm
                                         wanoamartrvd
    by the Board an4 ahvw that a arrjvrltyvi tha
    vpterevoted for natd tu.


          "At Cha present the t&o ColO8te ~ndepon4~w.at
    8ohoel Dielrlct haa bwdn latrit@ an4 oo~lsvting
    on all property situate4 in eai4 diatrlat 8C$
    malntananve tax aa % bQ$ bvnd tax. The pua8tlvn
    now arises whit ie the leggalllrsftvt thv~tar
    that said sohool board my levy end Bollwt
    legally.*
           we also rsvelte4 your latter data& iranuary 14, 194l,
requesting  an opinion on your’ qwdilo  ~equoa% notwlthrtandl5#
                                                                                                .-,.
y-
i,:
                                                                                                       74


      I   Bonorable Fmoao Braby, Fe&e B


          the fact tiat in the past we nay havcurendered ar vginfon
          which, in effoot, anewered your question.
                     The Snots, brlafly otuted, are time; IA 1921 5a
          election '11116b5l.dand carried tu rtilsetb~ tax 1i.M.tfrom
          fifty  (50  oenta    oil the one iimdrtsd h;iur  valuation to
          twenty-? 1OQ (76) sents on tho one hunmdreddollar valuation
          and to is6w    oertaln    bonds.   In LC37 au aloetioo was held
          an4 oarrio   to issue     bon?.a in the azaoUntot $lO,GOO.Op and
          $0 levy a texx*alll%bi~Atto p&y ttie mrrent iaterest on
          raid     bob46    and pay   the   prlnclpul      th 0X6’,   as   tnv   oasw   shall
          boOv!W     dW.*      ~~md9r8vvrl~        UUTE)

                     ~~hfndepartmeAthaa held, ~pinln NO. 0-2314, a
          ovpy of whioh Is attaahed hereta, that a provfs&an, Idmntioal
          rlth the above uAaereoored2rovielon,WAS inruffluientfor
          the purpow   ot autbori~ingan inorease tn the total amoaat
          that might be lev9ad for both niaintenanosand bond purposvrr.
                  1 14aes$up00 the raate wt out la your letter,  m-
          lmt qt ths.vplnlonthat roreaty4lvo {98)~vents Xe the muhum
          tu that has bvFn.authvriomIby the voters OS the celo#tv
          xndvpvndeataohvvl Diatriat ~Sorthe reaeo16 oet out in oar
          opinion no. O-.%316. Tbi.21Is base4 upon thv aaaumptioq that
          thv aleOt%~~~Of 1921 aPttinS WI14 ZU~~U W&J ft~VO~~OTJQ.%t~,:
          with the t&n eflstiw luwa.
                                                             Yxar8 vary truly.,
                   APPROVED JAN 22, 19&l.




          X8 I eaw
           ?mCL.